Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to appeal brief papers filed on 8/11/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-4 and 6-11 are pending and are presented for examination.  
Claims 1-4 and 6-11 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claims 1 and 6, the specific limitations of “a controller operable to energize the electrical windings using power supplied from the power source via the three-phase inverter wherein the electrical windings are energized using an alternating current”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 2-4 are also allowable for depending on claim 1. 
Claims 7-11 are also allowable for depending on claim 6. 

The appeal brief argues (page 18) “Deguchi fails to disclose or suggest at least: “a controller operable to energize the electrical windings using power supplied from the power source via the three-phase inverter wherein the electrical windings are energized using an alternating current [from the three-phase inverter]’, as recited in amended independent claims 1 and 6”. 
It is considered persuasive. 
DEGUCHI et al (US 20180102722 A1) is a cited prior art.  Deguchi describes “inverter 2” (Fig. 1) [0035].  In the inverter 2, there are a set of forward switches and backward free-wheeling diode in each phase.  Therefore, it is capable for bi-directional current flow topology.  However, Deguchi failed to clearly teach the electrical windings are energized using an alternating current [from the three-phase inverter].  Contrary, Deguchi describes the electrical windings are energized using a current that is not alternating (Figs. 7-8).  

HIRATA et al (US 20170093257 A1), cited previously, teaches the electrical windings are energized using an alternating current from the three-phase inverter.  It is a clear hint that the electrical windings of reluctance motor are capable to energize using an alternating current from the three-phase inverter.  However, HIRATA failed to teach the claimed requirement (since on 9/17/2021) “a plurality of separate phase windings defining single three phases”.  The three-phase inverters of Deguchi and HIRATA are different topology each other. 

Response to other arguments are below. 
The sinusoidal AC currents in the argument is not actual current to stator windings.  In spec and claim, it is a sinusoidal-type distribution of fundamental harmonic (of the actual current).  It is theoretical term, an all waveform has a sinusoidal-type distribution of fundamental harmonic term.  
MPEP 2114, in section “I. INHERENCY AND FUNCTIONAL LIMITATIONS IN APPARATUS CLAIMS”, features of an apparatus may be recited either structurally or functionally.  It is obvious as an applicant has freedom of how to recite claim.  However, the section further states “The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on”.   
Regards “a current linkage waveform [and magnetic flux density distribution] of the reluctance motor [having] a sinusoidal-type distribution of fundamental harmonic that includes a number of half-cycles equal to the number of salient rotor teeth”, there is not factual evidence other than argument.  It is obvious matter by magnetic flux property of the salient pole in the reluctance motor. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834